COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00122-CR
                             NO. 02-15-00123-CR

RICARDO ENRIQUE VERGARA                                           APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE

                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NO. 1403603R, 1403601R

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------

      Appellant Ricardo Enrique Vergara appeals his convictions for assault and

the resulting sentences. We affirm.

      Appellant was indicted for three counts of assault on a person with whom

he had a dating relationship in cause number 1403601R. Each count included a

prior conviction for family violence.    He was also indicted for one count of

aggravated assault with a deadly weapon on a person with whom he had a

dating relationship and one count of aggravated assault with a deadly weapon in

      1
       See Tex. R. App. P. 47.4.
cause number 1403603R.        In consideration for the State waiving two of the

assault counts in cause number 1403601R and the aggravated assault with a

deadly weapon count in cause number 1403603R and dismissing the deadly

weapon element in the assault-family violence count in cause number 1403603R,

Appellant pleaded guilty to aggravated assault causing serious bodily injury-

family member in cause number 1403603R and assault-family member by

impeding breath/circulation with previous conviction in cause number 1403601R,

both second-degree felonies. See Tex. Penal Code Ann. §§ 22.01(b-1)(3), (West

Supp. 2015) .02(a)(1) (West 2011). Appellant elected to have a jury assess

punishment.

          A jury assessed punishment at seventeen years’ confinement in cause

number 1403601R and fifteen years’ confinement in cause number 1403603R.

The trial judge sentenced Appellant accordingly with the sentences to run

concurrently. Appellant then filed this appeal.

          Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel, accompanied by a brief in support of that motion. In the

brief, counsel states that in his professional opinion, this appeal is frivolous and

without merit. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief.    Neither Appellant nor the State have responded to counsel’s brief or

motion.


                                         2
      Once an appellant’s court-appointed attorney files a motion to withdraw on

the grounds that an appeal is frivolous and fulfills the requirements of Anders, we

have a supervisory obligation to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).

In this evaluation, we consider the record and any arguments raised in the

Anders brief. See United States v. Wagner, 158 F.3d 901, 902 (5th Cir. 1998); In

re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008). Because Appellant

entered open guilty pleas, our independent review of the record for potential error

is limited to jurisdictional defects, the voluntariness of his pleas, any error that is

not independent of the trial court’s judgments and one in which the judgments

would not be supported absent the error, and error occurring after Appellant

pleaded guilty. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App.

2003); Faisst v. State, 98 S.W.3d 226, 226 (Tex. Crim. App. 2003); Anderson v.

State, 985 S.W.2d 195, 196–97 (Tex. App.—Fort Worth 1998, pet. ref’d) (op. on

reh’g).

      We have carefully reviewed the record and counsel’s brief. The record

clearly shows that Appellant pleaded guilty to the indictments freely and

voluntarily and was given the appropriate guilty-plea admonishments. See Tex.

Code Crim. Proc. Ann. art. 26.13. Appellant personally signed the plea-offer

acknowledgement, indicating that he was informed of the State’s plea-bargain

offer. The record does not support an assertion that the decision to refuse this


                                          3
offer, which was less than the sentences assessed by the jury, was not strategic

or that Appellant was unaware of the terms of the offer. See Ex parte Moody,

991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999); Martinez v. State, 981 S.W.2d
195, 197 (Tex. Crim. App. 1998); Thomas v. State, 2 S.W.3d 640, 642 (Tex.

App.—Dallas 1999, no pet.). As part of his guilty pleas, Appellant separately

signed judicial confessions admitting to all elements of the charged offenses,

which sufficiently supported the jury’s subsequent findings. See Ross v. State,

931 S.W.2d 633, 635 (Tex. App.—Dallas 1996, no pet.). Appellant’s sentences

were within the statutory limits for the charged offenses. See Tex. Penal Code

Ann. § 12.33(a) (West 2011). Having found nothing in the record that might

arguably support the appeal, we agree with appellate counsel that this appeal is

frivolous. See See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we GRANT counsel’s motion to withdraw and affirm the trial court’s

judgments.   See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351

(1988).


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 23, 2015

                                       4